Cope, J. delivered the opinion of the Court
Baldwin, J. concurring.
This is an appeal from an order dissolving a temporary injunction. There is nothing involved in the consideration of this order but the sufficiency of the complaint. The complaint shows that the defendants are trespassers, and engaged in. the commission of acts from which irreparable mischief is likely to result. If the facts stated be true, it is evident that an injunction is the only ade*210quate remedy, and that an action for damages would be fruitless and" unavailing.' It is true, absolute insolvency is not charged; but sufficient appears to satisfy us that a judgment for damages would be entirely worthless. The rights of the defendants are protected by a bond, and no injury can result, to them from the continuance of the injunction. .The plaintiff has no security whatever, and the dissolution of the injunction leaves him at the mercy of the defendants. The granting and continuing of injunctions of this nature are to some extent matters of discretion, and this discretion should always be exercised in favor of the party most liable to be injure^.
The title of the plaintiff to the land trespassed upon is sufficiently stated. It is alleged that he was in possession as owner when the defendants entered, and a more direct or specific statement is not required. If the defendants can show that the title is in themselves, they may eventually defeat the action; but the case is before us upon the complaint alone.
Order appealed from reversed, and cause remanded.